Citation Nr: 0431983	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$3,198.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from November 1943 to December 1945, and who 
died in November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Atlanta, Georgia, 
that denied the appellant's request for waiver of recovery of 
an overpayment of improved death pension benefits in the 
calculated amount of $3,198 on the basis that recovery would 
not be against equity and good conscience.  


FINDING OF FACT

There was some fault on the part of the appellant in creating 
the overpayment, failure to make restitution would not result 
in unfair gain to the appellant, and recovery of the 
overpayment would result in undue hardship and defeat the 
purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the calculated amount of $3,198 would be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is not applicable 
to this appeal.  Barger v. Principi, 16 Vet. App. 132 (2002).

The appellant filed her initial claim for improved death 
pension benefits in November 1989.  She was awarded benefits 
effective December 1, 1989.

She was notified by official letters, dated in November 1990, 
November 1991, November 1992, November 1993, March 1996, May 
1996, and November 2001 that she should immediately report 
any change in her income to VA.

In February 2002 the appellant submitted a notice of award 
from the Social Security Administration indicating that she 
would receive $576 beginning in January 2002, and a like 
amount each month thereafter.

In July 2002 the appellant submitted a notice from the Social 
Security Administration, dated in July 2002, indicating that 
beginning in December 2001 her full monthly Social Security 
benefit before deductions was $591.50.

By official letter, dated in July 2002, the appellant was 
notified that her improved death pension award was 
terminated, effective February 1, 2002. 

In October 2002, May 2003, and July 2003 the appellant 
submitted financial status reports.  Each report reflects 
that the appellant's expenses exceed her income.  The initial 
report reflects monthly expenses of $791, including $450 for 
rent or mortgage, $125 for food, and $216 for utilities and 
heat.  Her income from Social Security was reported as $591.  
In May 2003 the appellant indicated that her income from 
Social Security was $549 and her expenses totaled $691.66.  
In July 2003 she reported that her expenses were $1,075 per 
month, and that her income was $549.  During her personal 
hearing, in June 2004, the appellant reported that she did 
not have any assets such as stocks or bonds.

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the appellant reported, in February 
2002, that she was to begin receiving Social Security 
benefits in January 2002.  She reported additional clarifying 
information in July 2002 regarding her receipt of Social 
Security benefits.  In order for the appellant to be guilty 
of fraud, misrepresentation, or bad faith, the evidence must 
reflect a certain intent on her part to accomplish the 
objective of continued receipt of additional improved death 
pension by intentionally providing inaccurate or false 
information to the VA.  There is no indication that the 
appellant attempted to do this.  Therefore, the appellant has 
not made a misrepresentation, committed fraud, or had bad 
faith.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements that are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
her of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits results in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The record reflects that the appellant reported, within one 
month of receipt of her Social Security benefits, that she 
was receiving these benefits.  While she may have been able 
to report this information one month before, there is minimal 
fault on her part in the slight delay in reporting of her 
receipt of Social Security benefits.  

With consideration that the appellant does not have any 
assets and has limited income, failure to make restitution 
would not result in unjust enrichment.  While there is no 
indication that the appellant relinquished a valuable right 
in reliance on the VA benefits, the record indicates that her 
monthly expenses are not unreasonable, and exceed her monthly 
income.  Therefore, collection of the debt would cause the 
appellant undue financial hardship because she would be 
deprived of the basic necessities of life.  Further, the 
purpose of improved death pension is to assist an individual 
in providing for the basic necessities of life, and 
collection of this overpayment would defeat the purpose of VA 
improved death pension benefits.

With consideration of the above factors, the evidence is in 
equipoise with respect to whether or not waiver of recovery 
of the overpayment of improved death pension benefits in the 
calculated amount of $3,198 would be against equity and good 
conscience.  In resolving all doubt in the appellant's 
behalf, waiver of recovery of the overpayment may be granted.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits, in the calculated amount of $3,198, is 
granted.  


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



